Matter of Kwas v New York State Dept. of Criminal Justice Servs. (2015 NY Slip Op 04850)





Matter of Kwas v New York State Dept. of Criminal Justice Servs.


2015 NY Slip Op 04850


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
PETER B. SKELOS
THOMAS A. DICKERSON
HECTOR D. LASALLE, JJ.


2013-05386
 (Index No. 9931/12)

[*1]In the Matter of Matthew Kwas, appellant,
vNew York State Department of Criminal Justice Services, respondent.


Matthew Kwas, Hicksville, N.Y., appellant pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Matthew W. Grieco of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the New York State Department of Criminal Justice Services from compelling the petitioner to provide a DNA sample pursuant to Executive Law § 995-c(3)(a), the petitioner appeals from so much of an order of the Supreme Court, Nassau County (Brown, J.), dated April 4, 2013, as denied that branch of his motion which was for leave to renew his petition, which had been denied in a judgment of the same court dated January 18, 2013.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
A motion for leave to renew is addressed to the sound discretion of the motion court (see Central Mtge. Co. v McClelland, 119 AD3d 885, 886; Singh v Avis Rent A Car Sys., Inc., 119 AD3d 768, 771; Matter of Hoppenstein v Hoppenstein, 118 AD3d 998, 999). The Supreme Court providently exercised its discretion in denying that branch of the petitioner's motion which was for leave to renew his petition, since the petitioner offered no reasonable justification for failing to present the proffered new facts to the court when he submitted the petition and, in any event, none of the new facts offered would have changed the prior determination (see Matter of Butler v City of Rye Planning Commn., 114 AD3d 937, 938; Matter of Wallach v Wright, 91 AD3d 881, 882).
MASTRO, J.P., SKELOS, DICKERSON and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court